Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 21-27, as well as the Species of “polyvinyl alcohol” degradable polymer; “microcrystalline cellulose” binder; and “solid organic acid” dissolution accelerator in the reply filed on 27 August 2021 is acknowledged.

Claim Objections
Claims 1-13 and 21-27 are objected to because of the following informalities:  
The Office recognizes that, in the Specification, Applicant states “As used herein, the phrase "pelletized diverting agent" refers to a diverting agent formed from the agglomeration of smaller particulates into a pellet, whether by compression, molding, or other suitable technique for pelletizing” ([0010]).  Independent claims 1 and 25 should include this definition for ease of reading (e.g., “a pelletized diverting agent comprising a degradable polymer, wherein the pelletized diverting agent is formed from an agglomeration of smaller particulates”).  Claims 2-13, 22-24, 26, and 27 are objected to by dependency.
Claim 14 (between claims 23 and 25) should be claim 24.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-12, and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Luo (2010/0200235).
Regarding independent claim 1, Luo discloses A method (abstract “treating a subterranean formation comprising the steps of providing a carrier fluid comprising degradable balls”) comprising: 
introducing a treatment fluid into a wellbore penetrating a subterranean formation ([0009] “introducing the carrier fluid to the subterranean formation during a treatment”) wherein the treatment fluid comprises: 
a base fluid ([0021] “The term "carrier fluid" as used herein refers to oil or water based fluid”); 
a pelletized diverting agent ([0034] “The degradable perforation balls”) comprising a degradable polymer ([0042] “To control degradation rates, it may be desirable to include additional components in the degradable perforation balls of the present invention. Examples include poly(vinyl acetate), poly(vinyl alcohol), and combinations thereof”), wherein the pelletized diverting agent is formed from an agglomeration of smaller particulates (e.g., [0051] “Synthetic organic materials and powders are also suitable for use as filler materials with the present invention. Examples of suitable synthetic materials and powders include, but are not limited to, plastic particles, beads or powders, nylon beads, nylon fibers, nylon pellets, nylon powder, SDVB (styrene divinyl benzene) beads, SDVB fibers, TEFLON® fibers, carbon fibers such as PANEX™ carbon fibers from Zoltek Corporation (Van Nuys, Calif.) and KYNOL™ carbon fibers from American Kynol, Inc. (Pleasantville, N.Y.), KYNOL™ novoloid "S-type" fillers, fibers, and yarns from American Kynol Inc. (Pleasantville, N.Y.), and carbon powders/carbon dust (e.g., carbon black)”; these solids are certainly an agglomeration within the ball), wherein the pelletized diverting agent at least partially plugs a zone in the subterranean formation (e.g., [0002] “"Perforation balls" are substantially spherical balls that may be used to substantially plug perforations ; and 
diverting at least a portion of the treatment fluid and/or a subsequently introduced fluid away from the zone (e.g., [0020] “In using the degradable perforation balls of the present invention in fracturing or other treatment processes, the ball sealer inter alia acts by seating itself in the perforations in the well bore casing and deflecting the treating fluid to unsealed portions of the perforated interval”).
Applicant may note that, although Luo is directed specifically to perforation balls, the smaller solids within Luo’s perforation balls formed from degradable materials and degradable polymers nevertheless appears to provide pelletized diverting agents formed from an agglomeration of smaller particulates into a pellet, as claimed.  Additionally, Applicant may note that the reference to Cooke (2003/0060374) would appear to anticipate or render obvious further description regarding forming the pellets (e.g., Cooke [0030]).  Nevertheless, Applicant may instead consider directly inserting “wherein the pelletized diverting agent comprises microcrystalline cellulose” into the independent claims as further noted in claim 6 below and also in the Conclusion. 
Regarding claims 2, 3, 5, and 6, Luo discloses “To control degradation rates, it may be desirable to include additional components in the degradable perforation balls of the present invention. Examples include poly(vinyl acetate), poly(vinyl alcohol), and combinations thereof. Other examples of such components may include but are not limited to, degradable polymers, dehydrated compounds, and mixtures thereof” ([0042]); “Specific examples of suitable polymers include polysaccharides such as dextran or cellulose; chitin; chitosan; proteins; aliphatic polyesters; poly(lactide); poly(glycolide); poly(ε-caprolactone); poly(hydroxybutyrate); poly(anhydrides); aliphatic polycarbonates; poly(ortho esters); poly(amino acids); poly(ethylene oxide); and polyphosphazenes” ([0043]); and “Typical examples of such finely graded filler materials suitable for use herein include but are not limited to sodium chloride, sugar” ([0046]).  Accordingly, Luo anticipates:
(claim 2) wherein the degradable polymer comprises polyvinyl alcohol; and/or
(claim 3) wherein the degradable polymer comprises at least one polymer selected from the group consisting of aliphatic poly(ester); poly(lactide); poly(glycolide); poly(ε-caprolactone); poly(hydroxyester ether); poly(hydroxybutyrate); poly(anhydride); polycarbonate; polyol; poly(orthoester); poly(aminoacid); poly(ethyleneoxide); poly(phosphazene); poly(etherester), hydroxy propyl methylcellulose, pectin, polyethylene oxide, polyvinyl alcohol, alginate, polycaprolactone, gelatinised starch-based material, polyester amide, polyamide, and any combination thereof.
(claim 5) wherein the pelletized diverting agent further comprises a binder; and further
(claim 6) wherein the binder comprises at least one material selected from the group consisting of sucrose, gelatin, starch, a synthetic water-soluble polymer, microcrystalline cellulose, and any combination thereof.
The Office recognizes that Applicant has Elected microcrystalline cellulose for examination.  Luo and the Prior Art more generally fails to disclose or teach including microcrystalline cellulose in a degradable diverting agent.  Accordingly, Applicant may consider directly inserting into the independent claims “wherein the pelletized diverting agent comprises microcrystalline cellulose.”  
Regarding claim 7, Luo discloses wherein the pelletized diverting agent further comprises a dissolution accelerator selected from the group consisting of an inorganic acid, a solid organic acid, and a simple saccharide ([0034] “The degradable perforation balls of the present invention comprise at least one degradable material selected from the group consisting of carboxylic acid, fatty alcohol, fatty acid salts, fatty ester, or a combination thereof” and as listed in [0035] include sebacic acid; stearic acid; phthalic acid; etc. having particular melting points and solubility temperatures).
Regarding claim 9, Luo discloses allowing the pelletized diverting agent to dissolve ([0020] “Degradable perforation balls then dissolve over time”).
Regarding claim 10, Luo discloses “The term "carrier fluid" as used herein refers to oil or water based fluid […] Such fluids may be used to transport materials, such as perforation balls or proppant particulates” ([0021]) and “single and multiple intervals of a subterranean formation can be treated or stimulated in stages by successively introducing degradable perforation balls of the present invention. This is accomplished through sequential injection of treatment fluid stages interspersed with fluid stages containing the ball sealers, such that early fluid stages treat one or more intervals which are then sealed 
(claim 10) introducing a fracturing fluid into the wellbore wherein the fracturing fluid comprises a proppant; and further
(claim 11) wherein the treatment fluid is injected into the wellbore at or above a fracture gradient of the subterranean formation and the treatment fluid is intermittently injected into the wellbore while the fracturing fluid is injected into the wellbore.
Regarding claim 12, Luo discloses wherein prior to the step of introducing, the method further comprising mixing the treatment fluid in a mixer, wherein the introducing comprising pumping the treatment fluid into the wellbore with a pump (e.g., [0022] “the use of the term "introducing" includes pumping, injecting, pouring, releasing, displacing, spotting, circulating, or otherwise placing a fluid or material within a well, well bore, or subterranean formation using any suitable manner known in the art”; the fluid must also be mixed when pumped).
Regarding claim 22, Luo discloses wherein the pelletized diverting agent further comprises inert dissolvable materials (e.g., [0046] “Finely graded filler materials, in accordance with the present disclosure, refers to a broad range of finely powdered materials that are substantially non-reactive in a downhole, subterranean environment […] Typical examples of such finely graded filler materials suitable for use herein include but are not limited to sodium chloride, sugar”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13, and 21-26 are rejected under 35 U.S.C. 103 as obvious over Luo as in claims 1, 7, and 22.
Regarding claim 4, Luo discloses “Ball sealers in accordance with the present invention that may be formed from the above process to have dimensions substantially the same as the mold cavity, and such cores can be produced within tolerances of plus or minus 0.1% deviation in circumference and plus or minus 0.6% deviation in weight. […] For example, and in accordance with the present invention, substantially spherical ball sealers can have a diameter from about 0.2 inches (about 0.51 cm) to about 5.0 inches (about 12.7 cm)” ([0057]). 0.51cm = 5.1mm. 
Although silent to the exact size range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Luo to include wherein the pelletized diverting agent has a Dv50 particle size of about 100 microns to about 10 millimeters, in order to provide a ball sealer of suitable size to plug the perforations and other openings.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claims 13, 21, 23, and 24, Luo discloses:
(claim 13) wherein the degradable polymer comprises polyvinyl alcohol ([0042] “To control degradation rates, it may be desirable to include additional components in the degradable perforation balls of the present invention. Examples include poly(vinyl acetate), poly(vinyl alcohol), and combinations thereof. Other examples of such components may include but are not limited to, degradable polymers, dehydrated compounds, and mixtures thereof”), wherein the dissolution accelerator is selected from the group consisting of an inorganic acid, a solid organic acid, and a simple saccharide ([0034] “The degradable perforation balls of the present invention comprise at least one degradable material selected from the group consisting of carboxylic acid, fatty alcohol, fatty acid salts, fatty ester, or a combination thereof” and as listed in [0035] include sebacic acid; stearic acid; phthalic acid; etc. having particular melting points and solubility temperatures);
“in order to optimize the properties of the degradable perforation balls of the present invention, the carboxylic acids, fatty alcohols, fatty acid salts, or fatty esters should be present in such a each component will be present at least 1% by weight” ([0040]); and
Various degradable materials having melting points above and below 100°C ([0035]-[0039]) and “Commercially available degradable perforation balls are not satisfactory, inter alia, because of their limited temperature range usability. For lower temperature ranges, these are usually made from polyvinyl alcohol ("PVA") and/or polyvinyl acetate ("PVAC")” ([0006]).
Although silent to the exact percentage ranges; particle size range; and zone temperature range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Luo to include:
(claim 13) wherein the degradable polymer comprises polyvinyl alcohol, wherein the pelletized diverting agent further comprises a binder in an amount of about 0.001% to about 10% by weight of the pelletized diverting agent, wherein the pelletized diverting agent further comprises a dissolution accelerator in an amount of about 1% to about 30% by weight of the pelletized diverting agent, wherein the dissolution accelerator is selected from the group consisting of an inorganic acid, a solid organic acid, and a simple saccharide, wherein the pelletized diverting agent has a Dv50 particle size of about 1 millimeter to about 10 millimeters, and wherein the zone has a temperature of about 100°C or less; and/or
(claim 21) wherein the degradable polymer is present in an amount in the range of about 80% to about 100% by weight of the pelletized diverting agent; and/or
(claim 23) wherein the inert dissolvable materials are present in an about in the range of about 1% to about 50% by weight of the pelletized diverting agent; and/or
(claim 24) wherein the dissolution accelerator is present in an amount ranging from about 1% to about 50% by weight of the pelletized diverting agent,
in order to provide “at least 1% by weight” of each component, and especially a high amount of degradable polymer such as polyvinyl alcohol for a lower temperature range; in order to provide a ball sealer of suitable size to plug the perforations and other openings; and in order to treat a zone having a lower temperature range.
Regarding independent claim 25, Luo discloses A method (abstract “treating a subterranean formation comprising the steps of providing a carrier fluid comprising degradable balls”) comprising: 
introducing a treatment fluid into a wellbore penetrating a subterranean formation ([0009] “introducing the carrier fluid to the subterranean formation during a treatment”) wherein the treatment fluid comprises: 
a base fluid ([0021] “The term "carrier fluid" as used herein refers to oil or water based fluid”); 
a pelletized diverting agent ([0034] “The degradable perforation balls”) comprising a degradable polymer ([0042] “To control degradation rates, it may be desirable to include additional components in the degradable perforation balls of the present invention. Examples include poly(vinyl acetate), poly(vinyl alcohol), and combinations thereof”), a dissolution accelerator ([0034] “carboxylic acid”), and a binder ([0043] “Specific examples of suitable polymers include polysaccharides such as dextran or cellulose; chitin; chitosan; proteins; aliphatic polyesters; poly(lactide); poly(glycolide); poly(ε-caprolactone); poly(hydroxybutyrate); poly(anhydrides); aliphatic polycarbonates; poly(ortho esters); poly(amino acids); poly(ethylene oxide); and polyphosphazenes”; and/or [0046]. “Typical examples of such finely graded filler materials suitable for use herein include but are not limited to sodium chloride, sugar”), wherein the pelletized diverting agent is formed from an agglomeration of smaller particulates (e.g., [0051] “Synthetic organic materials and powders are also suitable for use as filler materials with the present invention. Examples of suitable synthetic materials and powders include, but are not limited to, plastic particles, beads or powders, nylon beads, nylon fibers, nylon pellets, nylon powder, SDVB (styrene divinyl benzene) beads, SDVB fibers, TEFLON® fibers, carbon fibers such as PANEX™ carbon fibers from Zoltek Corporation (Van Nuys, Calif.) and KYNOL™ carbon fibers from American Kynol, Inc. (Pleasantville, N.Y.), KYNOL™ novoloid "S-type" fillers, fibers, and yarns from American Kynol Inc. (Pleasantville, N.Y.), and carbon powders/carbon dust (e.g., carbon black)”; these solids are certainly an agglomeration within the ball); wherein the degradable polymer comprises polyvinyl alcohol ([0042] “To control degradation rates, it may be desirable to include additional components in the degradable perforation balls of the present invention. Examples include poly(vinyl acetate), poly(vinyl alcohol), and combinations thereof. Other examples of such components may include , the dissolution accelerator comprises a solid organic acid ([0034] “The degradable perforation balls of the present invention comprise at least one degradable material selected from the group consisting of carboxylic acid, fatty alcohol, fatty acid salts, fatty ester, or a combination thereof” and as listed in [0035] include sebacic acid; stearic acid; phthalic acid; etc. having particular melting points and solubility temperatures); 
at least partially plugging a zone in the subterranean formation with the pelletized diverting agent (e.g., [0002] “"Perforation balls" are substantially spherical balls that may be used to substantially plug perforations during a hydraulic fracturing or acidizing stimulation treatment, or for any other fluid injection treatment, typically for the purpose of diverting flow of the treatment fluid (e.g., the fracturing fluid or the acidic treatment fluid) to other zones of interest within the formation”); 
diverting at least a portion of the treatment fluid and/or a subsequently introduced fluid away from the zone (e.g., [0020] “In using the degradable perforation balls of the present invention in fracturing or other treatment processes, the ball sealer inter alia acts by seating itself in the perforations in the well bore casing and deflecting the treating fluid to unsealed portions of the perforated interval”); 
allowing the dissolution accelerator to at least partially dissolve ([0035] “moderately soluble in water” and [0028] “The term "soluble," as used herein, means capable of being at least partially dissolved upon exposure to a suitable solvent such as well bore fluids at subterranean formation conditions”), wherein the degradable polymer is contacted by the dissolved dissolution accelerator (i.e., by virtue of being part of the same perforation ball); and 
allowing the degradable polymer to at least partially dissolve ([0020] “Degradable perforation balls then dissolve over time”).
Regarding the 100 micron-10 mm particle size, Luo discloses “Ball sealers in accordance with the present invention that may be formed from the above process to have dimensions substantially the same as the mold cavity, and such cores can be produced within tolerances of plus or minus 0.1% deviation in circumference and plus or minus 0.6% deviation in weight. […] For example, and in accordance with the present invention, substantially spherical ball sealers can have a diameter from about 0.2 inches (about 0.51 cm) to about 5.0 inches (about 12.7 cm)” ([0057]). 0.51cm = 5.1mm. 

“a pelletized diverting agent comprising a degradable polymer, a dissolution accelerator, and a binder; wherein the degradable polymer comprises polyvinyl alcohol, the dissolution accelerator comprises a solid organic acid, and the pelletized diverting agent has a Dv50 particle size of about 100 microns to about 10 millimeters”).
Regarding claim 26, Luo discloses “Finely graded filler materials, in accordance with the present disclosure, refers to a broad range of finely powdered materials that are substantially non-reactive in a downhole, subterranean environment […] Typical examples of such finely graded filler materials suitable for use herein include but are not limited to sodium chloride, sugar” ([0046]) and “In some embodiments, each component will be present at least 1% by weight” ([0040]).
Although silent to the exact percentage range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Luo to include wherein the pelletized diverting agent further comprises inert dissolvable materials present in an amount ranging from about 1% to about 50% by weight of the pelletized diverting agent, in order to provide “at least 1% by weight” of each component for the filler as well.

Claims 8 and 27 are rejected under 35 U.S.C. 103 as obvious over Luo as in claims 1 and 25, and further in view of East (2007/0029086).
Regarding claims 8 and 27, Luo provides all elements, except for additional diverting agents that are smaller than the degradable perforation balls. 
East teaches “forming packs in a plurality of perforations in a casing of a wellbore” by “(a) forming a plug of a plugging particulate material in the wellbore of the casing, wherein the plug covers at least one perforation in the casing; (b) forming a pack of a first packing particulate material in at least one perforation located above the plug in the casing” (abstract) in order to “allow diversion of treatment fluids to newly perforated intervals” ([0028]) wherein “the packing particulate material can comprise degradable the filling particulate material is of a smaller size than any of the first, second, and next particulates so that the filling particulate material can plug at least a portion of the interstitial spaces between the first, second, and next particulates in particulate packs 124” ([0057]), such as wherein “the filling particulate material used can have an average particle size of less than about 100 mesh” = <0.149 mm ([0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Luo to include additional steps of (b) “forming a pack” of particulates, using filling particulates of smaller size, in order to ensure complete plugging of the perforations and allowing diversion of treatment fluids (thereby including: introducing an additional diverting agent into the zone, wherein the pelletized diverting agent has a Dv50 particle size that is larger than the additional diverting agent, wherein the additional diverting agent forms the plug with the pelletized diverting agent).

Conclusion
As above, Applicant may consider inserting directly into the independent claims “wherein the pelletized diverting agent comprises microcrystalline cellulose.”  For example, the references to Lockhart; Loiseau; and Ballard all demonstrate that microcrystalline cellulose is known in the art, but the Prior Art fails to disclose or teach including microcrystalline cellulose in a degradable diverting agent formed of degradable polymer.  In contrast, the Prior Art to Cooke appears to render obvious means of forming pelletized diverting agents as opposed to Luo’s perforation balls, and pursuing that route would likely require narrower claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Cooke (2003/0060374) (cited by Applicant and International Search Report) was cited in the Restriction Requirement mailed 6 August 2021.  This reference discloses using pellets of degradable polymer for diverting during fracturing (abstract) with stearic acid ([0044]) 
The reference to Lockhart (2011/0198084) discloses microcrystalline cellulose as a known alternative to cellulose, cellophane, rayon, nitrocellulose, lignins, and collagens for forming a polymer hydrogel matrix ([0023]).  However, this reference fails to disclose or teach using particles comprising microcrystalline cellulose as degradable diverting agents.
The reference to Loiseau (2015/0027699) discloses using hydrolyzable colloidal particles comprising microcrystalline cellulose ([0044]).  However, this reference fails to disclose or teach using particles comprising microcrystalline cellulose as degradable diverting agents.
The reference to Ballard (2017/0233631) discloses reducing fluid loss to a formation (abstract) such as by plugging and blocking openings ([0005]) with an emulsion ([0015]) comprising particulates of microcrystalline cellulose ([0023]).  However, this fails to disclose or teach use of the microcrystalline cellulose in a solid diverting agent formed of degradable polymer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674